DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2013219546, filed on 10/22/2013, JP2014095169, filed on 5/2/2014, JP2014107474, filed on 5/23/2014, and JP2014133062, filed on 6/27/2014.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-9 of U.S. Patent No. 10,320,025 B2 in view of Misawa (US 2005/0285963 A1).
The subject matter of instant claim 2 is recited in claims 1 and 8 of the Patent, except for the limitations: (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; and (ii) wherein the secondary battery overlaps with the housing.  However, Misawa explicitly discloses an electronic device (display unit 4) comprising a housing (bezel 21), a secondary battery (sheet battery 17) and a display portion (organic ELD panel 19), (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; and (ii) wherein the secondary battery overlaps with the housing [pars. 0121-126; Figs. 1-5].
The subject matter of instant claim 3 is recited in claims 1 and 8-9 of Patent, except for the limitations: (i) wherein the display portion comprising a curved; (ii) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; (iii) wherein the secondary battery overlaps with the housing; and (iv) wherein the curved surface of the display portion is along the curved surface of the housing.  However, Misawa explicitly discloses an electronic device (display unit 4) comprising a housing (bezel 21), a secondary battery (sheet battery 17) and a display portion (organic ELD panel 19), (i) wherein the display portion comprising a curved; (ii) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; (iii) wherein the secondary battery overlaps with the housing; and (iv) wherein the curved surface of the display portion is along the curved surface of the housing [pars. 0121-126; Figs. 1-5].  
The subject matter of instant claim 4 is disclosed by Misawa [Fig. 5].
The subject matter of instant claims 5-6 is recited in claim 1 of the Patent.
The subject matter of instant claims 7-8 is recited in claim 1 of the Patent.
The subject matter of instant claims 9-10 is recited in claim 6 of the Patent.
The subject matter of instant claims 11-12 is obvious over Misawa as Misawa discloses the housing along with the electronic device, the display portion and the battery can be rolled [Fig. 5] such that, depending on the dimensions of the electronic device and the battery, the battery may have a range of radius of curvature that falls within the claimed range in at least an overlapping manner which establishes the claimed range as a prima facie case of obviousness [MPEP 2144.05(II)].
The subject matter of instant claims 13-14 is disclosed by Misawa [par. 0122].
The subject matter of instant claims 15-16 is recited in claim 1 of the Patent.
The subject matter of instant claim 17 is partially recited in claim 1 of the Patent and is partially inherent or well-known in the art.
	Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 11,316,189 B2 in view of Misawa (US 2005/0285963 A1).
 The subject matter of instant claim 2 is recited in claims 1 and 6 of the Patent, except for the limitations: (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; and (ii) wherein the secondary battery overlaps with the housing.  However, Misawa explicitly discloses an electronic device (display unit 4) comprising a housing (bezel 21), a secondary battery (sheet battery 17) and a display portion (organic ELD panel 19), (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; and (ii) wherein the secondary battery overlaps with the housing [pars. 0121-126; Figs. 1-5].
The subject matter of instant claim 3 is recited in claims 1 and 6 of Patent, except for the limitations: (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; (ii) wherein the secondary battery overlaps with the housing; and (iii) wherein the curved surface of the display portion is along the curved surface of the housing.  However, Misawa explicitly discloses an electronic device (display unit 4) comprising a housing (bezel 21), a secondary battery (sheet battery 17) and a display portion (organic ELD panel 19), (i) wherein the display portion comprises a region overlapping with the secondary battery and a region not overlapping with the secondary battery; (ii) wherein the secondary battery overlaps with the housing; and (iii) wherein the curved surface of the display portion is along the curved surface of the housing [pars. 0121-126; Figs. 1-5].  
The subject matter of instant claim 4 is disclosed by Misawa [Fig. 5].
The subject matter of instant claims 5-6 is recited in claim 1 of the Patent.
The subject matter of instant claims 7-8 is recited in claim 5 of the Patent.
The subject matter of instant claims 9-10 is obvious and well-known in the art and is additionally disclosed by Misawa [par. 0176].
The subject matter of instant claims 11-12 is obvious over Misawa as Misawa discloses the housing along with the electronic device, the display portion and the battery can be rolled [Fig. 5] such that, depending on the dimensions of the electronic device and the battery, the battery may have a range of radius of curvature that falls within the claimed range in at least an overlapping manner which establishes the claimed range as a prima facie case of obviousness [MPEP 2144.05(II)].
The subject matter of instant claims 13-14 is disclosed by Misawa [par. 0122].
The subject matter of instant claims 15-16 is recited in claims 1 and 12 of the Patent.
The subject matter of instant claim 17 is recited in claim 3 of the Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724